DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
This office action is in response to the amendment filed 4/13/2020, which amends claims 1, and 11-12, and adds claim 13. Claims 1-13 are pending in the application.
	
	
Response to Amendment
Applicant’s remarks, filed on 10/15/2020, have been entered.
Applicant’s amendments caused withdrawal of the objection to the specification.
No claims have been amended, cancelled, or added in the response filed 10/15/2020. Claims 1-13 remain pending in the application.
	
Response to Arguments
Applicant’s arguments with respect to the bandgaps in the work of Yang et al. J. Appl. Phys. 122, 075501 (2017), see page 4 of the remarks, filed 10/15/2020, have been fully 
However, upon further consideration, a new ground of rejection is made in view of Schmid et al. (US 2011/0291080 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (US 2011/0291080 A1), and as evidenced by Han et al. (Han, GD.; Collins, W.R.; Andrew, T.L; Bulovic, V.; Swager, T.M, 2013, Cyclobutadiene-C60 Adducts: N-Type Materials for Organic Photovoltaic Cells with High VOC, Adv. Funct. Mater., 23, 3061-3069).
With respect to claim 1, Schmid discloses an organic light emitting device comprising an anode (“a first electrode”), a cathode (“a second electrode”), and a homogenous organic light-emitting layer (“organic functional layer”, paragraph 0018, lines 9-11) between the anode and 
The energy level relationships of these materials is given in Figure 2, which is pictured below. The figure has been annotated by the Examiner to facilitate discussion using Han et al. (See Figure 4) to evidence the characteristic “vacuum level”, not disclosed in the reference, but implicitly present in any energy level diagram, which would be known to a person having ordinary skill in the art (See MPEP 2131.01(C)).

    PNG
    media_image1.png
    618
    928
    media_image1.png
    Greyscale

Schmid teaches the first matrix material (30N) may be mCP, the second matrix material (30B) may be TCTA, the third matrix (30A) material can be TPBi, and the emitter material (30E) may be rubrene (paragraphs 0033 and 0042). It should be noted that mCP does not participate in charge carrier transport (paragraph 0049, lines 6-9), and is considered inert.
This arrangement reads on the instant claim when rubrene (30E) is the claimed first light-emitting material, and mCP is the claimed inert material, wherein the HOMO level of the inert material (mCP) has a HOMO level further from vacuum level than the HOMO level of the first light-emitting material (rubrene), and a LUMO level that is closer to vacuum level than the LUMO level of the first light-emitting material (rubrene), and the inert material (mCP) comprises up to 10 wt% of the emission layer (paragraph 0019, lines 2-3).
With respect to claim 2, Schmid teaches the organic light-emitting device of claim 1, and rubrene is a fluorescent emitter, and the lowest singlet excited state energy level of rubrene is lower than the lowest singlet excited state energy level of the inert material, mCP.
With respect to claim 3, Schmid teaches the organic light emitting device of claim 1, and the emitter material, 30E, may also be Ir(ppy)3 (paragraph 0069), which is a phosphorescent emitter.
With respect to claim 4, Schmid teaches the organic light emitting device of claim 1, and that the emitter material may be the blue-light emitting firpic (paragraph 0020, lines 5-7).
With respect to claim 5, Schmid teaches the organic light emitting device of claim 1, and that the first light-emitting material may be a polymer (paragraph 0075).
With respect to claim 10, Schmid teaches the organic light emitting device of claim 1, and the inert material may comprise up to 10% of the emission layer, as discussed above.
With respect to claim 13, Schmid teaches the organic light emitting device of claim 1, and the light-emitting layer consists of the first light-emitting material mixed with the inert material, as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (US 2011/0291080 A1) and as evidenced by Han et al. (Han, GD.; Collins, W.R.; Andrew, T.L; Bulovic, V.; Swager, T.M, 2013, Cyclobutadiene-C60 Adducts: N-Type Materials for Organic Photovoltaic Cells with High VOC, Adv. Funct. Mater., 23, 3061-3069), as applied to claims 1-5, 10, and 13 above, and further in view of  Zuberi et al. (US 2013/0075714 A1).
With respect to claim 6, Schmid teaches the organic light-emitting device of claim 5, as discussed above, however, Schmid does not teach the first light-emitting material comprises a repeat unit of formula (IX).
Zuberi teaches an analogous organic light-emitting device and a light emitting polymer according to formula (V), which is pictured below (paragraph 0028).

    PNG
    media_image2.png
    92
    406
    media_image2.png
    Greyscale

In this formula, Ar1 and Ar2 are an unsubstituted aryl group (paragraph 0028, lines 3-5), R is a hydrogen atom (paragraph 0028, lines 5-6), and p and q are each 1 (paragraph 0028, lines 6-7). This formula reads on instant formula (IX) when g is 0, in that the limitations of instant Ar8 and Ar9 are the same as Zuberi Ar1 and Ar2, and instant R13 is the same as Zuberi R.
Zuberi teaches that polymers of the invention may have their HOMO/LUMO energy levels and emission color adjusted by adjusting the proportion of non-conjugating repeating units in the polymer. Specifically, introducing a cyclic, saturated group between aromatic groups disrupts conjugation and increases the HOMO-LUMO bandgap by deepening the HOMO level and/or the LUMO level (paragraph 0098).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the high bandgap polymer of Zuberi as the first matrix material (high bandgap material) in the light emissive layer of Schmid in order to obtain a high bandgap material with HOMO/LUMO energy levels and emission color which is easily adjusted by changing the proportion of non-conjugated, and conjugated repeating units in the polymer.
With respect to claim 7, Schmid teaches the organic light emitting device of claim 1, as discussed above. However, Schmid does not teach that the inert material is a polymer.
Zuberi teaches an analogous organic light-emitting device and a light emitting polymer according to formula (V).
Zuberi teaches that polymers of the invention may have their HOMO/LUMO energy levels and emission color adjusted by adjusting the proportion of non-conjugating repeating units in the polymer. Specifically, introducing a cyclic, saturated group between aromatic groups disrupts conjugation and increases the HOMO-LUMO bandgap by deepening the HOMO level and/or the LUMO level (paragraph 0098).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the high bandgap polymer of Zuberi as the inert first matrix material (high bandgap material) in the light emissive layer of Schmid in order to obtain a high bandgap material with HOMO/LUMO energy levels and emission color which is easily adjusted by changing the proportion of non-conjugated, and conjugated repeating units in the polymer.
With respect to claim 8, Schmid in view of Zuberi teach the organic light-emitting device of claim 7, and the inert material comprises one or more arylene repeat units, as discussed above.
With respect to claim 9, Schmid in view of Zuberi teach the organic light-emitting device of claim 8, and the repeat units consist of arylene repeat units, as discussed above.
With respect to claim 11, Schmid discloses a homogenous organic light-emitting layer (“organic functional layer”, paragraph 0018, lines 9-11) comprising a first light-emitting material mixed with an inert material (“a first, a second, and a third matrix material”, abstract).
The energy level relationships of these materials is given in Figure 2, which is pictured below. The figure has been annotated by the Examiner to facilitate discussion using Han et al. (See Figure 4) to evidence the characteristic “vacuum level”, not disclosed in the reference, but implicitly present in any energy level diagram, which would be known to a person having ordinary skill in the art (See MPEP 2131.01(C)).

    PNG
    media_image1.png
    618
    928
    media_image1.png
    Greyscale

Schmid teaches the first matrix material (30N) may be mCP, the second matrix material (30B) may be TCTA, the third matrix (30A) material can be TPBi, and the emitter material (30E) 
This arrangement reads on the instant claim when rubrene (30E) is the claimed first light-emitting material, and mCP is the claimed inert material, wherein the HOMO level of the inert material (mCP) has a HOMO level further from vacuum level than the HOMO level of the first light-emitting material (rubrene), and a LUMO level that is closer to vacuum level than the LUMO level of the first light-emitting material (rubrene), and the inert material (mCP) comprises up to 10 wt% of the emission layer (paragraph 0019, lines 2-3).
However, Schmid does not teach that the formulation comprises a solvent.
Zuberi teaches an analogous inert first matrix material (high bandgap material) which is a light emitting polymer. Zuberi also teaches that this composition may be formed in a solvent such as toluene by method such as inkjet printing or spin-coating (paragraph 0127, lines 3-4 and paragraph 0128).
Zuberi teaches that polymers of the invention may have their HOMO/LUMO energy levels and emission color adjusted by adjusting the proportion of non-conjugating repeating units in the polymer. Specifically, introducing a cyclic, saturated group between aromatic groups disrupts conjugation and increases the HOMO-LUMO bandgap by deepening the HOMO level and/or the LUMO level (paragraph 0098).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the high bandgap polymer of Zuberi as the inert first matrix material (high bandgap material) in the light emissive layer of Schmid in order to obtain a high bandgap material with HOMO/LUMO energy levels and emission color which is easily adjusted by changing the proportion of non-conjugated, and conjugated repeating units in 
With respect to claim 12, Schmid in view of Zuberi teach the organic light-emitting device according to claim 1, as discussed above. However, Schmid does not teach the method of the instant claim. 
Zuberi teaches the inventive polymer and composition is suitable for solution processing using methods such as spin coating (paragraph 0128). A person having ordinary skill in the art would recognize that the process of spin coating involves depositing a formulation onto a substrate, at which time the solvent evaporates, and the next layer can be formed. This reads on the claim as Schmid in view of Zuberi teach the anode, organic layer, and cathode of the device, and the first light emitting material, inert material, and solvent formulation of the claimed invention, and using process of spin coating, which is taught by Zuberi, would result in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773